DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1 and 9  are cancelled. Claims 2 and 11 are independent claims. Previously withdrawn claim 5 is rejoined. Claims 2-8 and 10-22 are currently examined on the merits.
Allowable Claims
Claims 2-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Basceri et al (US 20080067524 A1, “Basceri”) teaches a method of manufacturing a silicon carbide substrate, but does not teach, disclose or reasonably suggest that “in the step of growing crystal, suppressing a vibration applied from the pump to the floor with the second vibration isolation table and suppressing the vibration transmitted through the floor to the processing container with the first vibration isolation table such that the vibration applied to the processing container being set such that its frequency has a maximum value of 10 Hz and its amplitude has a maximum value of 1 mm” as recited in claim 2, and “suppressing a maximum amplitude of vibration to 1 mm in the processing container” as recited in claim 11. Sugiura et al (US 5273932 A, “Sugiura”) teaches suppressing vibration in an epitaxial growth process involved an argon laser. However there is no motivation that ordinarily skilled artisan would have modified the method for growing crystal of Basceri with a method of suppressing vibration involved an argon laser for crystal growth. Therefore claims 2 and 11 are allowed. Claims 2-8, 10  and 12-22 are allowable because they depend on claims 2 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714